Citation Nr: 0523623	
Decision Date: 08/26/05    Archive Date: 09/09/05

DOCKET NO.  99-21 239	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUE

Entitlement to an effective date earlier than December 6, 
1995, for the award of a 50 percent disability rating for 
cystic acne.


REPRESENTATION

Appellant represented by:	Sean A. Ravin, Attorney


ATTORNEY FOR THE BOARD

A. Shawkey, Counsel




INTRODUCTION

The veteran served on active duty from October 1967 to March 
1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1999 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Salt Lake City, Utah.

The Board issued a decision in January 2001 denying an 
earlier effective date for a 50 percent rating for cystic 
acne.  The veteran appealed that decision to the U.S. Court 
of Appeals for Veterans Claims (Court).  Pursuant to VA's 
motion, by Order dated in April 2001, the Court vacated the 
Board decision and remanded the matter to the Board for 
readjudication and consideration of the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 
5100 et seq. (West 2002).

Following receipt of supplemental arguments from the veteran 
and his representative, the Board issued a decision in 
October 2002 continuing the denial of an earlier effective 
date for the 50 percent disability rating for cystic acne. 
The veteran appealed that decision to the Court.  Pursuant to 
a joint motion from the parties, in an April 2003 Order, the 
Court vacated the Board decision and remanded the matter to 
the Board.  By letter dated in May 2003, the Board advised 
the veteran and his representative that they had additional 
time in which to supplement the evidence and argument before 
the Board.  The May 2003 response from the veteran has been 
associated with the claims folder.  In October 2003, the 
Board remanded the matter to the RO for further consideration 
and due process development.  The case is again ready for 
appellate review.


FINDINGS OF FACT

1.  In June 1971, the RO granted service connection for 
cystic acne and assigned a 30 percent rating, effective in 
March 1971.  The RO continued that evaluation in rating 
decisions issued in March 1972, October 1973, July 1976, 
January 1979, September 1983, and August 1985.  Each rating 
decision became final when the veteran did not initiate an 
appeal.

2.  On December 6, 1995, the veteran filed a claim for an 
increased rating for his cystic acne.  

3.  In September 1999, the RO increased the veteran's 
evaluation for his cystic acne to 50 percent disabling, 
effective December 6, 1995.

4.  There is no evidence that, prior to December 6, 1995, the 
veteran filed a claim for an increased rating for his cystic 
acne, and no evidence that at any point during the year prior 
to December 6, 1995, it was factually ascertainable that the 
veteran's cystic acne was 50 percent disabling.  


CONCLUSION OF LAW

The criteria for the assignment of an effective date earlier 
than December 6, 1995, for a 50 percent evaluation for cystic 
acne have not been met.  38 U.S.C.A. § 5110 (West 2002); 
38 C.F.R. § 3.400 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA) was signed into 
law.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 
2002).  To implement the provisions of the law, VA 
promulgated regulations codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2004).  The VCAA and its 
implementing regulations include, upon the submission of a 
substantially complete application for benefits, an enhanced 
duty on the part of VA to notify a claimant of the 
information and evidence needed to substantiate a claim, as 
well as the duty to notify the claimant what evidence will be 
obtained by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b).  In addition, they define the obligation of VA 
with respect to its duty to assist a claimant in obtaining 
evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

The United States Court of Appeals for Veterans Claims' 
(Court's) decision in Pelegrini v. Principi, 18 Vet. App. 
112 (2004) held, in part, that a VCAA notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction 
(AOJ) decision on a claim for VA benefits.  In this case, 
the September 1999 denial preceded the enactment of the VCAA.  
Thereafter, the RO furnished VCAA notice to the veteran 
regarding the issue under consideration in February 2004 and 
March 2004.  Because the VCAA notice in this case was not 
provided to the appellant prior to the RO decision from which 
he appeals, it can be argued that the timing of the notice 
does not comply with the express requirements of the law as 
found by the Court in Pelegrini.

While the Court did not address whether, and, if so, how, the 
Secretary can properly cure a defect in the timing of the 
notice, it did leave open the possibility that notice error 
of this kind may be non-prejudicial to a claimant.  In this 
respect, all the VCAA requires is that the duty to notify is 
satisfied, and that appellants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  

VA has fulfilled its duty to notify the appellant in this 
case.  In the February 2004 and March 2004 letters, as well 
as the September 1999 statement of the case and May 2005 
supplemental statement of the case, the RO informed the 
appellant of the applicable laws and regulations, including 
applicable provisions of the VCAA, the evidence needed to 
substantiate the claim, and which party was responsible for 
obtaining the evidence.  See Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  The Board also notes that the February 
2004 and March 2004 letters implicitly notified the claimant 
of the need to submit any pertinent evidence in his 
possession.  In this regard, the claimant was advised to 
identify any source of evidence and that VA would assist in 
requesting such evidence.  The Board believes that a 
reasonable inference from such communication was that the 
claimant must also furnish any pertinent evidence that he may 
have and that the requirements of 38 C.F.R. § 3.159(b)(1) 
have been met.  

The Board also finds that all necessary assistance has been 
provided to the appellant.  The RO has made reasonable and 
appropriate efforts to assist the appellant in obtaining the 
evidence necessary to substantiate his claims, including 
obtaining VA and private medical records identified by the 
appellant.  In addition, the appellant was afforded VA 
examinations during the appeal period and was provided with 
the opportunity to attend a hearing which he declined.  The 
appellant has not indicated that any additional pertinent 
evidence exists, and there is no indication that any such 
evidence exists.  

Under these circumstances, the Board finds that VA has 
fulfilled its duty to notify and assist the appellant in the 
claim under consideration and that adjudication of the claim 
at this juncture, without directing or accomplishing any 
additional notification and or development action, poses no 
risk of prejudice to the appellant.  See, e.g., Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).  The appeal is now ready 
to be considered on the merits.  

II.  Analysis

The veteran asserts that he met the criteria for a 50 percent 
rating for his acne disability long before his December 1995 
claim and therefore should be given an earlier effective date 
for the 50 percent rating. 

Generally, the effective date of an evaluation and award of 
compensation based on a claim for increase will be the date 
of receipt of the claim, or the date entitlement arose, 
whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. 
§ 3.400.  However, the law provides an exception to this 
general rule holding that the effective date will be the 
earliest date as of which it is factually ascertainable that 
an increase in disability had occurred, if VA receives a 
claim within one year after that date.  38 U.S.C.A. 
§ 5110(b); 38 C.F.R. § 3.400(o)(2).

The provisions of 38 U.S.C.A. § 5110(b)(2) (West 2002) refer 
to the date an "application" is received."  'Application' 
is not defined in the statute.  However, in regulations, 
'claim' and 'application' are considered equivalent and are 
defined broadly to include 'a formal or informal 
communication in writing requesting a determination of 
entitlement, or evidencing a belief in entitlement, to a 
benefit."  Servello v. Derwinski, 3 Vet. App. 196, 198 
(1992) (citing 38 C.F.R. § 3.1(p) (1991)).  

Further, under 38 C.F.R. § 3.157(b)(1), an informal claim may 
consist of a VA report of examination or hospitalization.  
Under this regulatory provision, the date of the VA 
outpatient examination or hospital admission will be accepted 
as the date of receipt of a claim if such a report relates to 
examination or treatment of a disability for which service 
connection has previously been established.  Id.

New and material evidence received prior to expiration of the 
appeal period or before an appellate decision is issued will 
be considered as having been filed in connection with the 
claim which was pending at the beginning of the appeal 
period. 38 C.F.R. § 3.156(b); see also VAOPGCPREC 12-98 
(September 23, 1998).

In this case, the RO initially granted the veteran's March 
1971 claim for service connection for cystic acne in June 
1971, and assigned him a 30 percent rating, effective the day 
following his March 11, 1971, discharge from service.  The RO 
continued that evaluation in decisions dated in March 1972, 
October 1973, July 1976, January 1979, September 1983, and 
August 1985.  The veteran did not initiate a timely appeal of 
those decisions and they are therefore final.  See 
38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.200, 20.302.  

Since new claims for an increase may not be adjudicated on 
the same factual basis as existed when the prior final rating 
decisions were entered, the Board must look to claims filed 
after the August 1985 decision.  See 38 U.S.C.A. § 7105(a)-
(c) (West 2002); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.200, 
20.1103 (2004).  

The earliest evidence on file following the August 1985 
rating decision that the veteran filed a claim for an 
increased rating for his cystic acne is his December 6, 1995, 
claim.  In other words, the claims file is devoid of any 
evidence and/or claim that was submitted subsequent to the 
August 1985 rating decision, but prior to the December 6, 
1995, claim.  Thus, having determined December 6, 1995, as 
the pertinent date of the veteran's increased rating claim 
for his cystic acne following the August 1985 decision, the 
Board must now look to all of the evidence of record to see 
whether it is factually ascertainable during the year 
preceding the December 1995 claim that the veteran's service-
connected cystic acne met the criteria for a 50 percent 
rating.  See Hazan v. Gober, 10 Vet. App. 511 (1997).

In evaluating the veteran's cystic acne, the RO considered 
the analogous criteria then in effect for eczema.  Under this 
criteria, a 30 percent rating required evidence of constant 
exudation or itching, extensive lesions, or marked 
disfigurement.  A 50 percent required ulceration, extensive 
exfoliation, or crusting with systemic or nervous manifests 
ions, or exceptionally repugnant.  38 C.F.R. § 4.118, 
Diagnostic Code 7806 (1995).

The evidence of record includes a July 1985 examination 
report.  Findings on examination in July 1985 revealed that 
the veteran's entire face was studded with small, depressed 
acne scars, interspersed with conspicuous, elevated, small, 
globoid, thin-roofed epidermoid inclusion cysts or 
hyperplastic sebaceous glands.  All lesions were quiescent, 
"burnt-out."  The nape of his neck, his entire back from 
shoulders to lower lumbar level as well as his chest to the 
niveau of his epidgastrium shows uniform, old, "burnt-out" 
acne scarring with approximately six still moderately 
inflammatory lesions of about coin size on his pectoral 
regions.  Subsequent to this examination, in March 1995, the 
veteran reported to a private health center for treatment of 
a pilonidal cyst (or abscess) on his left buttock.  A follow-
up record in March 1995 shows that the pilonidal cyst was 
resolving with antibiotic treatment. 

In November 1997, the veteran was evaluated by VA and 
reported that his acne primarily involved his back and chest.  
He said he had only had treatment in the 1970s which 
consisted of him taking tetracycline.  He said he presently 
had cysts that were uncomfortable, occurring mainly over his 
back.  A cutaneous examination over his chest and back 
revealed 4+ open comedones, as well as a few scattered 
inflamed cysts.  The veteran was given an impression of Acne 
vulgaris, grade 3.  

Based on all of the evidence of record, the Board finds that 
it is not factually ascertainable that the veteran met the 
criteria for a 50 percent evaluation for the year preceding 
his December 1995 claim.  The last VA examination prior to 
the veteran's 1995 claim was back in 1985, nearly 10 years 
earlier, and the RO considered the findings from this 
examination in continuing the veteran's 30 percent rating 
back in 1985.  There is also a March 1995 private clinic note 
showing that the veteran received treatment for a pilonidal 
cyst on his left buttock; however, the RO informed the 
veteran in writing in July 1996 that this cyst was not 
considered to be related to his service-connected cystic 
acne.  Even assuming arguendo that it is related, the record 
shows that the single pilonidal cyst was resolving with 
antibiotic treatment and such evidence does not support the 
criteria for a 50 percent rating.  Findings from the November 
1997 VA examination are not pertinent in showing the severity 
of the veteran's skin disability during the year preceding 
his December 1995 claim.

Accordingly, the Board finds that the preponderance of the 
evidence is against the veteran's claim for an effective date 
earlier than December 6, 1995, for the assignment of a 50 
percent rating for cystic acne.


ORDER

Entitlement to an effective date earlier than December 6, 
1995, for the assignment of a 50 percent rating for cystic 
acne is denied.



	                        
____________________________________________
	V. L. JORDAN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


